97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Floyd JACKSON, Movant-Appellant,andCharles Lee STUBBS, a/k/a T-Bone, Plaintiff,v.Charles E. FOLEY, Sheriff of Marlboro County, in hispersonal and individual capacity and individual capacity asPolicy Maker for the Marlboro County Sheriff's Department;Dennis Rusty Parrish, Deputy Sheriff;  Charles Lemmon,Deputy Sheriff;  Pearlie Thomas, Deputy Sheriff;  HenryAbraham, Deceased Deputy Sheriff;  Jerry Starnes, DeputySheriff in their personal and individual Capacities;  Two orThree Unnamed State Law Enforcement Agents To Be Amended,Defendants-Appellees,andCOUNTY OF MARLBORO, in their personal and individualcapacity as the Governing Entity and Policy Makerof Marlboro County, Defendant.
No. 96-6690.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 1, 1996.

Ronald Floyd Jackson, Appellant Pro Se.  Robert Thomas King, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina, for Appellees.
D.S.C.
APPEAL DISMISSED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the voluntary dismissal entered in this case.  Because he is neither the deceased party's personal representative or his attorney of record, Appellant lacks standing to prosecute this appeal.  Fed. R.App. P. 43(a).  Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED